                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DWIGHT MARQUEZ KELLOGG,                 )
                                        )
                      Plaintiff,        )                         8:18CV197
                                        )
               v.                       )
                                        )
DOUGLAS COUNTY, SERGEANT                )                    MEMORANDUM
WHITER, in their official capacity,     )                     AND ORDER
SERGEANT T.P. SWIRECEK, in their )
official capacity, SERGEANT             )
HOLOLENBECK, in their official          )
capacity, OFFICER R.M. BAIER, in        )
their official capacity, OFFICER        )
DUSTIN LUSCHWITZ, in their official )
capacity, OFFICER A.R. GILLASPIE,       )
in their official capacity, OFFICER     )
GROTHE, in their official capacity, and )
OFFICER HEATHER YOSTEN, in              )
their official capacity,                )
                                        )
                      Defendants.       )
                                        )

        This matter is before the court on its own motion. On September 11, 2018, the court
ordered Plaintiff to apprise the court of his current address. (Filing No. 15.) The court
cautioned Plaintiff that failure to update his address within 30 days would result in dismissal
of his claims against Defendants without further notice. (Id.) Plaintiff has not responded to
this court’s Memorandum and Order and has not updated his address with the court.

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendants are
dismissed without prejudice, and judgment shall be entered by separate document.

       DATED this 15th day of October, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
